PER CURIAM.
Donald Walker seeks certiorari review of a Palm Beach County Circuit Court order denying his petition for writ of mandamus, in which he challenged decisions of the Florida Parole Commission that suspended his presumptive parole release date. The circuit court denied mandamus relief, not on the merits of Walker’s challenges, but rather because Walker did not take a direct appeal of the Florida Parole Commission decisions. In so ruling, the circuit court has failed to apply the correct law. Jurisdiction of the district courts of appeal to entertain direct appeals by parolees and prisoners from final orders of the Florida Parole Commission was eliminated in 1983, and the proper remedy is by petition for an extraordinary writ filed in the circuit court. See Ch. 83-78, § 1, at 258, Laws of Fla.; see also Johnson v. Fla. Parole Comm’n, 841 So.2d 615, 617 (Fla. 1st DCA 2003). We note that while there is no thirty-day time limit for challenging orders by the Parole Commission in extraordinary writ petitions, the question of timeliness may be raised by the affirmative defense of laches. See Johnson, 841 So.2d at 617.
We grant the petition for writ of certio-rari, quash the order of the circuit court, and remand for further proceedings.
PETITION GRANTED.
WARNER, STEVENSON and TAYLOR, JJ., concur.